Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 07/28/2022. No claims have been amended, but claims 4, 11, and 18 have been cancelled. Claims 1-3, 5-10, 12-17, 19 and 20are currently pending.
	
Response to Arguments
Claims 4, 11, and 18 have been cancelled, therefore the rejections of claims 4, 11, and 18 no longer stand.
In light of Applicant’s amendment regarding the written description rejection, the 112(a) rejection of claims 4, 11, and 18 has been withdrawn.
Applicant’s arguments regarding the prior art rejection have been fully considered but they are not persuasive. Applicant argues on page 8 that with regards to the limitation “A computer-implemented method for determining alternative action options for accomplishing an identified project and for predicting environmental resource consumption of the alternative action options” from claim 1, that the Hu reference does not describe (1) an identified 'project', (2) determining 'alternative action options' for accomplishing an identified 'project', or (3) 'environmental resource consumption' of 'alternative action options' for accomplishing an identified 'project'. Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “A computer-implemented method for determining alternative action options for accomplishing an identified project and for predicting environmental resource consumption of the alternative action options” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Examiner refers to section 2111.02 of the MPEP, which provides guidance for interpreting claim preambles. Section 2111.02 recites “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Section 2111.02 also recites “Clear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant”. The preamble of claim 1 does not recite structural limitations but merely states the intended purpose of the invention, which is to determine options for completing an identified project and predicting the resource consumption of those determined options. Therefore, the preamble has not been given patentable weight and was not included in the prior art mapping. 
In the interest of compact prosecution, Examiner notes that if the preamble were to be given patentable weight, the preamble does not include the active step of identifying a project to complete but only refers to an already identified project. One of ordinary skill in the art would recognize that the Hu reference teaches determining options for identified projects in at least col 4 lines 1-5, which recites “the server may then provide a variety of alternative recommendations on what steps the consumer may be able to take in order to consume less, smarter, or any combination thereof, including resource consumption during off-peak hours, unplugging equipment that may not need constant supply of resources, etc.”. As noted previously, Applicant’s disclosure does not provide specific definitions for a “project” or “alternative action options”. Given the broadest reasonable interpretation of a “project” and an “action option”, unplugging equipment is one example of an action option wherein the identified project might be to save electricity, for example. In addition, while the preamble of the claim recites “predicting resource consumption” of action options, claim 1 later recites “identifying, by the recommendation engine of the server computer, a resource consumption for each task”. Identifying and predicting are not the same; therefore, the scope of the preamble does not match the scope of the claim body. 
The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 9123082 B2, herein Hu) in view of Schuster (US 20180336732 A1, herein Schuster), in further view of Swierc et al (US 20200082289 A1, herein Swierc).
Regarding claim 1, Hu teaches a computer-implemented method (col. 1 lines 55-57 recite the subject disclosure is a method for providing a recommendation on optimal resource consumption to a consumer) for determining alternative action options for accomplishing an identified project and for predicting environmental resource consumption of the alternative action options, comprising: 
determining, by a recommendation engine of a server computer, a plurality of alternative action options according to the project, wherein each of the alternative action options provides a way for completing the project (col 4 lines 1-5 recite the server may then provide a variety of alternative recommendations on what steps the consumer may be able to take in order to consume less, smarter, or any combination thereof, including resource consumption during off-peak hours, unplugging equipment that may not need constant supply of resources, etc. (i.e. determining a number of options, wherein each option provides a way of completing the project)); 
determining, by the recommendation engine of a server computer, a recommended one of the alternative action options according to optimizing the resource consumption (col. 10 lines 8-30 recite the analyses performed by the logic in S442 and/or resource data obtained by the server in S443 may be stored in the database for future references (S444). These analyses may also be used to determine whether or not a recommendation regarding resource consumption should be presented to the consumer (S445). Such a determination may be triggered by a consumer-initiated request to obtain a recommendation, on a consumer-specified time to present the recommendation, automatically generating the recommendation, and any combination thereof. For example, the consumer may have specified, upon subscribing to the system, that a recommendation on optimal resource consumption be sent to the consumer at the end of each month, billing cycle, etc. Alternatively or additionally, the consumer may initiate such a request at any time that he or she may desire. In an event when there is no consumer-specified time nor any spontaneous request by the consumer, the server may automatically decide to present the report to the consumer through an e-mail message, a push notification popping up on the consumer's mobile device, etc. This may occur if, for instance, a resource consumption trend crosses a predefined or default threshold or limit, for instance, a cost limit associated with the consumer's budget. Col. 10 lines 32-39 recite should the server deem the generation of a recommendation appropriate, the recommendation may be generated and subsequently presented to the consumer (S446). The generated recommendation may include an overview and a report including detailed statistical data on resource consumption and related costs. Information obtained from resource servers may be included in the recommendation (i.e. determining a recommended option according to the resource consumption));
and automatically performing the recommended alternative action option using internet of things interaction (Hu fig. 4 and col. 10 lines 49-59 recite if the consumer does not provide feedback, the logic may proceed to regulating the supply of resources to equipment so as to comply with the recommendation (S448). For example, the recommendation may have included suggestions to automatically cut the supply of electricity to the power outlets connected to the consumer's television between the hours of 12:00 a.m. and 7:00 a.m., since the television set may have never been used during that time period. The regulation of supply of resources to equipment may be carried out by the logic sending control commands directly to the end equipment that is subject to the regulation (i.e. automatically performing the recommended option) Col. 3 lines 7-23 recite sensors may be installed at end equipment such as electronic appliances, at power outlets, electrical meters, at a variety of plumbing outlets such as showers, sinks, etc., inside a consumer's vehicle, and at any other point in the delivery system of that resource. The sensors may be registered with the server by having their pertinent information entered into the application, their corresponding registration number being scanned, or an image of information identifying each sensor being communicated to the server. Once recorded, these sensors may collect a variety of statistics such as frequency of consumption, time of consumption, duration of consumption, etc. and may subsequently relay collected statistics to the server. Sensors may also be capable of receiving commands from the server directing them to regulate supply of resources such as electricity, water, gas or any combination thereof, to the end equipment to which they are connected. (i.e. appliances and other points of resource utilization can interact as an internet of things)).
However, Hu does not teach identifying, by an augmented reality device, a project to be accomplished by a user.
Schuster teaches identifying, by an augmented reality device, a project to be accomplished by a user (para. [0005] recites an augmented reality system includes a remote computing environment and an augmented reality device, where the remote computing environment is employed to identify tasks for an operator to perform to complete a project (i.e. an augmented reality device for identifying projects to be completed by a user)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the augmented reality device from Schuster to identify a project requiring recommended options from the recommendation system from Hu. Hu and Schuster are both directed to helping a user efficiently complete a project; therefore, one of ordinary skill would benefit from using the augmented reality device from Schuster to more efficiently assist a user in identifying tasks as opposed to using external methods to communicate between the user and the connected devices.
However, the combination of Hu and Schuster does not explicitly teach determining, by the recommendation engine of a server computer, a plurality of tasks associated with each alternative action option, and wherein each task includes an action utilized to complete at least a portion of the task according to the associated alternative action option; and identifying, by the recommendation engine of a server computer, a resource consumption for each task.
Swierc teaches determining, by the recommendation engine of a server computer (para. [0011] recites FIG. 1 illustrates an example system 100 that generates recommendations for scheduling energy consumption tasks that may, if executed in accord with the recommendations, help a user reduce the carbon footprint attributable to those energy consumption tasks), a plurality of tasks associated with each alternative action option, and wherein each task includes an action utilized to complete at least a portion of the task according to the associated alternative action option (para. [0056] recites FIG. 4 illustrates example operations 400 for rendering a scheduling task recommendation to reduce carbon emissions that a user is likely to adopt. A receiving operation 402 receives a scheduling request identifying an energy consuming appliance task. Para. [0059] recites an identification operation 410 identifies one or more candidate window (subintervals) within the future time interval for which the predicted carbon emissions satisfy predefined low emissions criteria. For example, the identified low-emissions windows represent times when the predicted carbon emissions resulting from execution of the energy consumption task are minimized or lower than a set threshold or when a predicted emissions savings associated with the window is higher than a threshold. Para. [0061] recites a selection operation 414 selects one of the candidate windows identified by the identification operation 410 based on the predicted likelihood of user compliance with a recommendation to initiate the energy consumption task during the window. In one implementation, the selection operation 414 computes a metric for each of the identified candidate windows and selects the candidate window for which the resulting metric is maximized (or minimized, depending on the metric employed) (i.e. one or more tasks associated with an option wherein each task includes an action to complete at least a portion of a task – for example, if the project is laundry, the option is to use a smart washing machine, the tasks would be different settings for or times at which to run the washing machine, and the action is to run the washing machine))
and identifying, by the recommendation engine of a server computer, a resource consumption for each task (para. [0061] recites in one implementation, computing the metric for each candidate window includes multiplying the predicted carbon emissions savings for the candidate window by the predicted likelihood of user compliance determined for a start time of the window. Para. [0044] also describes a method of identifying resource consumption for tasks, reciting in the example of FIG. 2, the candidate windows t1, t2, t3, and t4 are initially identified from the predicted emissions 216 (e.g., based on forecasted energy savings) and a best window is selected based on the likelihood of user compliance with recommendation specifying a start time of each one of the candidate windows. In another implementation, the candidate windows (e.g., t1, t2, t3, and t4) are initially identified after the outputs of the prediction modules are combined to form the aggregated data 236. For example, the prediction aggregator 232 may compute the product between an estimated net emissions savings for each of several intervals and the likelihood of user compliance with the recommendation at a start time of each of the several intervals. After computing this product for the several different intervals, the prediction aggregator 232 may identify the interval for which the resulting product is greatest and generate the scheduling recommendation 214 to specify the start time of the identified interval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the method of identifying tasks, the associated actions for a task, and the resources required to complete the task from Swierc to optimize the different options for completing a project identified by the recommendation system from Hu (as modified by Schuster). Hu and Swierc are both directed to helping a user choose energy efficient ways to complete household tasks, but while Hu teaches differentiating between different options for completing a project Hu does not teach breaking down the options into a plurality of possible tasks. Combining these methods would allow a user to understand the resource consumption at different levels of the project in order to make more informed choices on how to conserve resources and complete projects more efficiently.
Regarding claim 2, the combination of Hu, Schuster, and Swierc teaches the method according to claim 1, further comprising: presenting the recommendation to the user (Hu fig. 4 and col. 10 lines 32-39 recite should the server deem the generation of a recommendation appropriate, the recommendation may be generated and subsequently presented to the consumer (S446). The generated recommendation may include an overview and a report including detailed statistical data on resource consumption and related costs. Information obtained from resource servers may be included in the recommendation (i.e. presenting the recommendation to the user)).
Regarding claim 3, the combination of Hu, Schuster, and Swierc teaches the method according to claim 1, wherein determining the recommended one of the alternative action options further comprises determining the recommended one of the alternative action options according to user preferences (Hu fig. 4 and col. 10 lines 44-48 recite the consumer may provide feedback including specifying a budgetary constraint on resource costs in any given month, consumption limitation for a given resource such as water, gas, and/or electricity, consumption limitation by an equipment, tasks to be performed on a daily basis, etc. If the consumer does not provide feedback, the logic may proceed to regulating the supply of resources to equipment so as to comply with the recommendation (S448). Col 10 lines 63-67 – col. 11 lines 1-14 recite if feedback is provided, the process may revert back to S445, wherein a new recommendation based on the feedback provided by the consumer may be generated. For example, when the consumer indicates that he or she may want to spend no more than $200 on electricity per month, the logic may take this limitation into consideration and generate a new optimal resource consumption recommendation. This recommendation may identify end equipment to which the supply of electricity may be cut and/or lessened for certain time periods due to the end equipment consuming more than normal amount of electricity. For instance, the recommendation may suggest unplugging end equipment that are not actively used but are nevertheless connected to an outlet, thus saving a small amount of electricity so as to meet the $200 budgetary constraint specified by the consumer. The recommendation may even include suggestions on upgrading or fixing old equipment, improving home insulation, etc., and may depend on the in-home sensors coupled to building features (i.e. determining a recommendation option or set of options based on user preferences). Fig. 8D and col. 17 lines 21-36 recite application 808 when the consumer selects the tab corresponding to Consumer Criteria 886. Selecting this tab may present the consumer with a window 892 in which he or she may specify any constraints, limitations, equipment priority, sequence of equipment usage, etc. For example, the consumer may enter any budgetary constraints that he or she may want the server to take into consideration when providing a recommendation. The consumer may even provide instructions as to which equipment may or may not need constant supply of a resource as well as any time periods during which such supply may or may not be needed. The consumer may speak or type in any consumer criteria that he or she may wish to communicate to the server. Once the consumer completes entering any consumer criteria, he or she may send the criteria to the server by clicking on the submit button 893).
Regarding claim 5, the combination of Hu, Schuster, and Swierc teaches the method according to claim 1, wherein the resource consumption comprises one of energy consumption, time consumption, financial cost, pollution, and water consumption (Hu fig. 4 and col. 9 lines 48-67 – col. 10 lines 1-2 recite logic on the server may then perform a variety of analyses on the stored statistical data (S442). The analyses performed may include determining trends in times of resource consumption, frequency of resource consumption, amount of resource consumption, number of end equipment using the same resource separately, and/or simultaneously, number of end equipment using a combination of two or more resources, etc. For example, the logic may determine the amount of electricity used in the consumer's kitchen versus the amount used in the living room. Alternatively, the logic may determine which equipment use resources constantly and which ones use resources sporadically. The analyses may further include a determination of activities performed regularly by a consumer. For example, the logic may determine that the consumer may be using a specific outlet located in the master bedroom to charge his or her mobile device's battery every night. The logic may further determine that the consumer may use a power outlet located in the garage to charge his or her electrical vehicle's battery every evening. Furthermore, the logic may determine that for example, the consumer may be using the shower every morning between 6:30 a.m. and 7:00a.m. for a period of 10 minutes. (i.e. resource consumption comprises at least energy consumption and water consumption)).
Regarding claim 6, the combination of Hu, Schuster, and Swierc teaches the method according to claim 1, wherein the resource consumption comprises usage of an appliance (Hu fig. 1 and col. 5 lines 6-16 recite sensors 105 may be coupled to an end equipment 106. End equipment 106 may be any equipment that may consume one or more types of resources such as gas, water, electricity, and any combination thereof. End equipment 106 may include electrical appliances, entertainment and communication devices, fixtures connected to a building's plumbing system, a vehicle, power consuming equipment, resource outlets, and water/electricity/gas meters, etc. Examples of electrical appliances may include refrigerators, microwaves, lighting equipment, dishwashers, washers/dryers, etc. (i.e. resource consumption from using appliances)).
Regarding claim 7, the combination of Hu, Schuster, and Swierc teaches the method according to claim 1, wherein determining, by the computer, the recommended one of the alternative action options according to the resource consumption comprises balancing different resource consumptions according to a user preference (Hu fig. 4 and col. 10 lines 44-48 recite The consumer may provide feedback including specifying a budgetary constraint on resource costs in any given month, consumption limitation for a given resource such as water, gas, and/or electricity, consumption limitation by an equipment, tasks to be performed on a daily basis, etc. If the consumer does not provide feedback, the logic may proceed to regulating the supply of resources to equipment so as to comply with the recommendation (S448). Col 10 lines 63-67 – col. 11 lines 1-14 recite if feedback is provided, the process may revert back to S445, wherein a new recommendation based on the feedback provided by the consumer may be generated. For example, when the consumer indicates that he or she may want to spend no more than $200 on electricity per month, the logic may take this limitation into consideration and generate a new optimal resource consumption recommendation. This recommendation may identify end equipment to which the supply of electricity may be cut and/or lessened for certain time periods due to the end equipment consuming more than normal amount of electricity. For instance, the recommendation may suggest unplugging end equipment that are not actively used but are nevertheless connected to an outlet, thus saving a small amount of electricity so as to meet the $200 budgetary constraint specified by the consumer. The recommendation may even include suggestions on upgrading or fixing old equipment, improving home insulation, etc., and may depend on the in-home sensors coupled to building features (i.e. determining a recommendation option or set of options based on user preferences, wherein the user preferences relate to balancing resource consumption)).
Claim 8 is a system claim and its limitation is included in claim 1. The only difference is that claim 8 requires a system (Hu col. 1 lines 46-48 recite the subject disclosure is a system for providing a recommendation for optimal resource consumption to a consumer). Therefore, claim 8 is rejected for the same reasons as claim 1.
Claim 9 is a system claim and its limitation is included in claim 2. Claim 9 is rejected for the same reasons as claim 2.
Claim 10 is a system claim and its limitation is included in claim 3. Claim 10 is rejected for the same reasons as claim 3.
Claim 12 is a system claim and its limitation is included in claim 5. Claim 12 is rejected for the same reasons as claim 5.
Claim 13 is a system claim and its limitation is included in claim 6. Claim 13 is rejected for the same reasons as claim 6.
Claim 14 is a system claim and its limitation is included in claim 7. Claim 14 is rejected for the same reasons as claim 7.
Claim 15 is a computer program product claim and its limitation is included in claim 1. The only difference is that claim 15 requires a computer program product (Hu col. 1 lines 62-66 recite the subject disclosure is a computer-executable code stored on a computer-readable medium which when executed by a processor enables a server to provide a recommendation on optimal resource consumption to a consumer). Therefore, claim 15 is rejected for the same reasons as claim 1.
Claim 16 is a computer program product claim and its limitation is included in claim 2. Claim 16 is rejected for the same reasons as claim 2.
Claim 17 is a computer program product claim and its limitation is included in claim 3. Claim 17 is rejected for the same reasons as claim 3.
Claim 19 is a computer program product claim and its limitation is included in claim 5. Claim 19 is rejected for the same reasons as claim 5.
Claim 20 is a computer program product claim and its limitation is included in claim 6. Claim 20 is rejected for the same reasons as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160005015 A1 (Curtis) teaches a system determine forecasted usage data during a set billing period based on climate control coefficients and weather data and can predict unusual energy usage when the forecasted usage data determined to be greater than usage data for a prior time period.
US 20200226518 A1 (Li et al) teaches a resource optimization tool which inputs at least one task associated with a large scale project and uses a tool to optimize resources for the project.
US 10726467 A1 (Silverstein et al) teaches a method for determining an ecological footprint of consumer goods by monitoring consumption of the consumer goods stored in the at least one food storage container and determining alternate consumer goods to the user for reduction of the user's ecological footprint.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.M.F./						/Jue Louie/           Examiner, Art Unit 2121				Primary Examiner, Art Unit 2121